10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00133-DMC Document 14 Filed 08/14/19 Page 1 of 4

McGREGOR W. SCOTT

United States Attorney caus
CHRISTOPHER $. HALES - i LL -
Assistant U.S. Attorney

STEPHEN S. CODY

Special Assistant U.S. Attorney AUG 1:4 2019

501 I Street, Suite 10-100

CLERK, U.S DiSTRICTCOURT
Sacramento, CA 95814 EASTERN DISTAI

(916) 554-2700 ey

   
 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

2:49 CR 133. DMC |

UNITED STATES OF AMERICA,

Plaintiff, VIOLATIONS: 18 U.S.C. § 1361 -
Depredation Against Any Property of
the United States; 16 U.S.C. § 551
and 36 C.F.R. § 261.11(c) -
Sanitation; 16 U.S.C. § 551 and 36
C.F.R. § 261:9(a) - Damaging
Natural Feature or Other Property;
and 16 U.S.C. § 551 and 36 C.F.R. §
261.10(b) - Occupying, Maintaining,
Constructing Without Operating Plan
or Authorization

Vv.
ANDREW D. PETERSON,

Defendant.

 

 

 

INFORMATION

COUNT ONE: [18 U.S.C. § 1361 - Depredation against any property of
the United States]

The United States Attorney charges: THAT

ANDREW D. PETERSON,
defendant herein, on or before April 9, 2019, in the Shasta-Trinity
National Forest, County of Trinity, in the State and Eastern District
of California, did willfully injure and commit depredation against

property of the United States, and any department and agency thereof,

INFORMATION — U.S. Vv. ANDREW D. PETERSON

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00133-DMC Document 14 Filed 08/14/19 Page 2 of 4

not exceeding the sum of $1,000.00, in violation of Title 18, United

States Code, Section 1361, a class A misdemeanor.

COUNT TWO: [16 U.S.C. § 551 and 36 C.F.R. § 261.11(c) - Sanitation]

The United States Attorney further charges: THAT

ANDREW D. PETERSON,
defendant herein, on or before April 9, 2019, in the Shasta-Trinity
National Forest, County of Trinity, in the State and Eastern District
of California, did place in and near a stream, lake, and other water
any substance which does and may pollute a stream, lake, and other
water, to wit: human feces and garbage, in violation of Title 16,
United States Code, Section 551, and Title 36, Code of Federal

Regulations, Section 261.11(c), a Class B misdemeanor.

COUNT THREE: [16 U.S.C. § 551 and 36 C.F.R. § 261.9(a) - Damaging
Natural Feature or Other Property]

The United States Attorney further charges: THAT
ANDREW D. PETERSON,
defendant herein, on or before April 9, 2019, in the Shasta-Trinity
National Forest, County of Trinity, in the State and Eastern District
of California, did damage a natural feature and other property of the
United States, in violation of Title 16, United States Code, Section
551, and Title 36, Code of Federal Regulations, Section 261.9(a), a

Class B misdemeanor.

COUNT FOUR: [16 U.S.C. § 551 and 36 C.F.R. § 261.10(b) - Occupying,
Maintaining, Constructing Without Operating Plan or
Authorization]

The United States Attorney further charges: THAT
ANDREW D. PETERSON,
defendant herein, on or before April 9, 2019, in the Shasta-Trinity

National Forest, County of Trinity, in the State and Eastern District

INFORMATION 2 U.S. V. ANDREW D. PETERSON

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00133-DMC Document 14 Filed 08/14/19 Page 3 of 4

of California, did construct, reconstruct, improve, maintain, occupy
and use a residence on National Forest System lands without
authorization by a special-use authorization and without an approved
operating plan when such authorization was required, in violation of
Title 16, United States Code, Section 551, and Title 36, Code of

Federal Regulations, Section 261.10(b), a Class B misdemeanor.

DATED: August ‘4, 2019 McGREGOR W. SCOTT
United States Attorney

By:

 

STEPHEN S. CODY  '
Special Assistant U.S. Attorney

INFORMATION 3 U.S. Vv. ANDREW D. PETERSON

 
Case 2:19-cr-00133-DMC Document 14 Filed 08/14/19 cA 4 %4 DMC

2:19
PENALTY SLIP

UNITED STATES vy. ANDREW D. PETERSON

COUNT ONE:

VIOLATION:

PENALTY:

SPECIAL ASSESSMENT:

SUPERVISED RELEASE:

COUNT TWO:
VIOLATION:

PENALTY:

SPECIAL ASSESSMENT:

COUNT THREE:

VIOLATION:

PENALTY:

SPECIAL ASSESSMENT:

COUNT FOUR:

VIOLATION:

PENALTY:

SPECIAL ASSESSMENT:

18 U.S.C. § 1361 — Depredation Against Any Property of the
United States

Imprisonment of not more than one year, a fine of not more than

$100,000.00, or both.
$25.00

One year

16 U.S.C. § 551 and 36 C.F.R. § 261.11(c) - Sanitation

Imprisonment for not more than six (6) months, a fine of not more
than $5,000.00, or both.

$10.00

16 U.S.C. § 551 and 36 C.F.R. § 261.9(a) — Damaging Natural
Feature or Other Property

Imprisonment for not more than six (6) months, a fine of not more
than $5,000.00, or both. |

$10.00

16 U.S.C. § 551 and 36 C.F.R. § 261.10(b) — Occupying,
Maintaining, Constructing Without Operating Plan or
Authorization

Imprisonment for not more than six (6) months, a fine of not more
than $5,000.00, or both.

$10.00
